        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 1 of 9



 1   Patrick J. Perotti (Ohio Bar No. 0005481)
     Frank A. Bartela (Ohio Bar No. 0088128)
 2   DWORKEN & BERNSTEIN CO., L.P.A.
     60 South Park Place
 3   Painesville, OH 44077
     Telephone: (440) 352-3391/Fax: (440) 352-3469
 4   Email: pperotti@dworkenlaw.com
             fbartela@dworkenlaw.com
 5   Appearance pro hac vice

 6   John A. Kithas (California Bar No. 64284)
     Christopher Land (California Bar No. 238261)
 7   LAW OFFICES OF JOHN A. KITHAS
     One Embarcadero Center, Suite 1020
 8   San Francisco, CA 94111
     Telephone: (415) 788-8100
 9   Facsimile: (415) 788-8001
     Email: john@kithas.com
10          chris@kithas.com

11   Ronald A. Margolis (Ohio Bar No. 0031241)
     BONEZZI, SWITZER, POLITO AND HUPP
12   1300 E. 9th Street, Suite 1950
     Cleveland, OH 44114
     Telephone: (216)875-2068/Fax: (216)875-1570
13   Email: rmargolis@bsphlaw.com
     Appearance pro hac vice
14
     Attorneys for Plaintiffs
15
                                   UNITED STATES DISTRICT COURT
16
                                NORTHERN DISTRICT OF CALIFORNIA
17

18
     JAMES P. BRICKMAN, individually and as a           Case No. 3:15-cv-2077-JD
19   representative of all others similarly situated,

20                          Plaintiff,                  [PROPOSED] PRELIMINARY
                                                        APPROVAL ORDER
21          v.

22   FITBIT, INC.,

23                          Defendant.

24

25

26
27

28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077-JD
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 2 of 9



 1
            Named plaintiffs, Margaret Clingman, James P. Brickman, Carissa Ray, Michael Landis,
 2
     Erica Wathey, Stephanie Curtis, Carolyn Ciavarella, Amanda Samy, and James E. Gau, II renew
 3
     their request for preliminary approval of a proposed class action settlement pursuant to a written
 4
     settlement agreement (the “Agreement”) with Defendant, Fitbit, Inc., dated October 29, 2018,
 5
     individually and on behalf of the Settlement Sub-Classes (as defined in the Agreement). The
 6
     Court denied the original preliminary approval motion over concerns about the use of a coupon as
 7
     part of the compensation awarded to class members, an overly broad release, and other issues.
 8
     Dkt. No. 257. The denial was without prejudice, and the parties’ revised settlement proposal has
 9
     satisfactorily addressed the Court’s concerns. Overall, the proposed settlement is a good recovery
10
     for the class, and fair and reasonable in the circumstances of this litigation. Consequently, it is
11
     approved.
12
            The parties submitted their amended preliminary approval motion at about the same time
13
     as our district adopted new procedural guidance for class action settlements. While the proposed
14
     settlement will not be required to formally conform to the new guidelines, it is well within the
15
     spirit of the guidance. The parties are ordered to file the post-distribution accounting as discussed
16
     in the guidelines.
17
            IT IS ORDERED:
18
            1.      Unless otherwise specified, capitalized terms contained herein shall be as defined
19
     in the Agreement.
20
            2.      This Court previously certified the following classes pursuant to its Order
21
     re Class Certification (Dkt. No. 194):
22
                          a. California Class: All persons who purchased in the State of
23
                             California, and registered online, a Fitbit Flex, One, or Ultra
24
                             between 2009 and October 27, 2014;
25
                          b. Florida Class: All persons who purchased in the State of Florida,
26
                             and registered online, a Fitbit Flex, One, or Ultra between 2009 and
27
                             October 27, 2014;
28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                           1
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 3 of 9



 1
            3.      For settlement purposes only and contingent upon Final Approval by this
 2
     Court of the Agreement at the Final Approval Hearing (“Final Approval”), the Court
 3
     hereby certifies, under Fed. R. Civ. P. 23(b)(3), the following Settlement Sub-Classes,
 4
     defined as follows:
 5
                       a. California Sub-Class: All persons who purchased in the State of
 6
                           California, and registered online, a Fitbit Flex, One, or Ultra
 7
                           between 2009 and October 27, 2014 (Represented by Margaret
 8
                           Clingman);
 9
                       b. Florida Sub-Class: All persons who purchased in the State of
10
                           Florida, and registered online, a Fitbit Flex, One, or Ultra between
11
                           2009 and October 27, 2014 (Represented by James P. Brickman);
12
                       c. New York Sub-Class: All persons who purchased in the State of
13
                           New York and registered online a Fitbit Flex, One, or Ultra
14
                           between March 26, 2012 and October 27, 2014 (Represented by
15
                           Carissa Ray);
16
                       d. Pennsylvania Sub-Class: All persons who purchased in the State
17
                           of Pennsylvania, and registered online, a Fitbit Flex, One, or Ultra
18
                           between March 26, 2012 and October 27, 2014 (Represented by
19
                           Michael Landis);
20
                       e. Ohio Sub-Class: All persons who purchased in the State of Ohio,
21
                           and registered online, a Fitbit Flex, One, or Ultra between March
22
                           26, 2012 and October 27, 2014 (Represented by Erica Wathey);
23
                       f. Michigan Sub-Class: All persons who purchased in the State of
24
                           Michigan, and registered online, a Fitbit Flex, One, or Ultra
25
                           between March 26, 2012 and October 27, 2014 (Represented by
26
                           Stephanie Curtis);
27

28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                  2
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 4 of 9



 1
                        g. New Jersey Sub-Class: All persons who purchased in the State of
 2
                            New Jersey, and registered online, a Fitbit Flex, One, or Ultra
 3
                            between March 26, 2012 and October 27, 2014 (Represented by
 4
                            Carolyn Ciavarella);
 5
                        h. Missouri Sub-Class: All persons who purchased in the State of
 6
                            Missouri, and registered online, a Fitbit Flex, One, or Ultra between
 7
                            March 26, 2013 and October 27, 2014 (Represented by James Gau);
 8
                        i. Multi-State Sub-Class: All persons who purchased in the State of
 9
                            Illinois, and registered online, a Fitbit Flex, One, or Ultra between
10
                            March 26, 2013 and October 27, 2014, or purchased in the State of
11
                            Washington, State of Texas, State of Georgia, or State of North
12
                            Carolina, and registered online, a Fitbit Flex, One, or Ultra between
13
                            March 26, 2014 and October 27, 2014 (Represented by Amanda
14
                            Samy).
15

16            4.    Subject to Final Approval of the Agreement and the entry of Judgment, and for

17   settlement purposes only, the Court finds that the prerequisites of Rule 23 of the Federal Rules of

18   Civil Procedure are met, including requirements that the Class Members are too numerous to be

19   joined in a single action, that common issues of law and fact exist and predominate, that the

20   claims of the settlement Class Representatives are typical of the claims of the Class Members,

21   that the Class Representatives and Class Counsel can adequately protect the interests of the Class

22   Members, and that the Settlement Sub-Classes are a superior method to resolve the claims at

23   issue.

24            5.    Therefore, the Court hereby certifies the above defined Settlement Sub-Classes

25   (Nos. 3(a) – 3(i)) as damages classes pursuant to Rule 23(b)(3). If Final Approval of the

26   Agreement is not granted, or if final judgment as contemplated in the Agreement is not entered,

27   this Conditional Approval Order shall be vacated and the Parties shall be restored without

28   prejudice to their respective litigation positions prior to entry of this Conditional Approval Order.
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                         3
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 5 of 9



 1
            6.       The Court designates Patrick J. Perotti and Frank A. Bartela of Dworken &
 2
     Bernstein Co., L.P.A., and Ronald A. Margolis of Bonezzi Switzer Polito & Hupp Co. L.P.A., as
 3
     Class Counsel of the Settlement Sub-Classes.
 4
            7.       Based on review of the Agreement, terms of the proposed settlement, the claims,
 5
     defenses, and allegations in this Action, and applicable law, the Court preliminarily finds that
 6
     there is sufficient basis to conclude that the proposed Agreement is fair, adequate, and reasonable
 7
     and in the best interests of the Class Members. The Court further finds that the Agreement is the
 8
     product of thorough, informed, and non-collusive negotiations between the Parties as outlined in
 9
     the unopposed Motion for Preliminary Approval and Agreement. Thus, the Court preliminarily
10
     and conditionally approves the proposed settlement of the Settlement Sub-Classes’ claims as
11
     described in the Agreement, preliminarily finding the Agreement to be fair, reasonable, and
12
     adequate and in the best interests of Class Members.
13
            8.       The Court approves the proposed Claim Form and Class Notice, substantially
14
     similar to the forms attached as Exhibit A, Exhibit B, and Exhibit C to the Agreement. (Dkt. No.
15
     263-1). The Claim Form and Class Notice are written in plain English, are easy to understand,
16
     and fully satisfy the requirements of Fed. R. Civ. P. 23 and due process requirements of the
17
     United States Constitution.
18
            9.       The Court finds that the proposed Class Notice methodology, contained in Section
19
     IV of the Agreement and outlined in Plaintiffs’ Unopposed Amended Motion for Preliminary
20
     Approval (Dkt. No. 263) will provide the best notice reasonably practicable to the Class
21
     Members, and will fairly advise them of their right to object, to opt out of the settlement, and of
22
     what they may receive if they remain in the Settlement Sub-Classes and to otherwise satisfy the
23
     requirements of Fed. R. Civ. P. 23 and due process requirements of the United States
24
     Constitution.
25
            10.      The Court also preliminarily approves the administration of the proposed
26
     settlement as described in the Agreement and the disbursement of the Settlement Benefits to
27
     Settlement Class Members who timely submit signed and completed Claim Forms. Claim Forms
28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                           4
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 6 of 9



 1
     must be postmarked or delivered to the Settlement Administrator on or before May 28, 2019, in
 2
     order to be considered, which deadline will be stated in the Class Notice and on the Settlement
 3
     Website. Those Settlement Class Members who timely submit signed and completed Claim
 4
     Forms by the deadline specified will be eligible for distribution of compensation only to the
 5
     extent, in the amount, and in the manner described in the Agreement. If the Court grants Final
 6
     Approval of the Agreement, the Settlement Benefits will be distributed to or for the benefit of
 7
     Settlement Class Members in the manner and in the amounts described in the Agreement.
 8
            11.     The Court shall schedule a Final Approval Hearing, the date and time of which to
 9
     be included in the Class Notice, to consider and finally determine:
10
                    a. Whether the Agreement should be finally approved by the Court as fair,
11
                        reasonable, and adequate;
12
                    b. Whether and in what amount attorneys’ fees should be awarded to Class
13
                        Counsel, as provided in the Agreement; and
14
                    c. Objections, if any, made to the Agreement, or any of its terms.
15
     The Final Approval Hearing described in this paragraph may be postponed, adjourned, or
16
     continued by order of the Court without further notice to Class Members.
17
            12.     Any Class Member who has not requested exclusion from the Settlement Sub-
18
     Classes and who objects to approval of the proposed settlement may appear at the Final Approval
19
     Hearing in person or through counsel to show cause as to why the proposed settlement should not
20
     be approved as fair, reasonable, and adequate. However, no person (other than named parties)
21
     may be heard at the Final Approval Hearing, or file papers or briefs in connection therewith,
22
     unless on or before May 28, 2019, such person has filed with the Court and served on Class
23
     Counsel and Defendant’s Counsel a timely written notice of intent to object, which must contain
24
     or include the following information:
25
                    a. the name, address, and signature of the objecting Class Member;
26
                    b. the specific reasons for the Class Member’s objections to the Agreement,
27
                        including a detailed statement of all factual and legal basis for such objections
28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                       5
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 7 of 9



 1
                       and copies of any and all documents or other materials allegedly supporting the
 2
                       objection;
 3
                    c. the identity of all witnesses, by name, address, and a full summary of proposed
 4
                       testimony, who the objecting Class Member may call to testify at the Final
 5
                       Approval Hearing, and a description and copies of all evidence such objecting
 6
                       Class Member may offer at the Final Approval Hearing; and indication
 7
                       whether the objector will attend the Final Approval Hearing; and
 8
                    d. if the objecting Class Member, their Counsel or any person with whom they
 9
                       are working on the objection has objected to a class action settlement on more
10
                       than 3 occasions, the Class Member must, in the objection:
11
                               i. list all cases in which they filed objections and by whom the
12
                                    objections were filed,
13
                               ii. state the outcome of those objections, and
14
                              iii. state the amount of money, if any, paid in connection with the
15
                                    objections to the objector, to their counsel, or to anyone else,
16
                                    including by whom such payment was made and whether it was
17
                                    disclosed to the court overseeing the respective proposed
18
                                    settlement.
19
     Any Class Member who does not file and serve a timely notice of intent to object with all
20
     required materials and information in accordance with this Conditional Approval Order shall
21
     waive the right to object to the Agreement or to be heard at the Final Approval Hearing, and shall
22
     be forever barred from making any objection to the Agreement.
23
            13.     Defendant’s Counsel and Class Counsel shall promptly furnish to each other
24
     copies of any notice of intent to object and all accompanying materials that comes into such
25
     counsel’s possession.
26
            14.     If the Agreement is finally approved, the Court will enter a Judgment approving
27
     the Agreement substantially in the form and content attached to the Agreement as Exhibit E, and
28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                        6
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 8 of 9



 1
     incorporating it as the judgment of the Court, which judgment shall be binding upon all members
 2
     of the Settlement Sub-Classes who have not timely and properly requested exclusion in
 3
     accordance with this Conditional Approval Order and the terms of the Agreement.
 4
            15.     In the event that Final Approval of the proposed settlement reflected by the
 5
     Agreement is not granted by the Court, or a settlement is approved with terms different than as
 6
     reflected by the Agreement and that are not agreed to by Plaintiffs and Defendant in writing, or
 7
     the Judgment is reversed or modified on appeal, or entry of a Judgment as provided in the
 8
     Agreement does not occur for any reason, then the settlement, the Agreement, all drafts,
 9
     negotiations, discussions, and documentation relating thereto, and all orders entered by the Court
10
     in connection therewith, shall become null and void, and shall not be used or referred to for any
11
     purpose in this Action or in any other proceeding. In such event, the Agreement and all
12
     negotiations and proceedings relating thereto shall be withdrawn without prejudice to the rights of
13
     any of the Parties thereto, who shall be restored to their respective positions as of the date of the
14
     execution of the Agreement.
15
            16.     All Class Members who have not timely and properly excluded themselves from
16
     the Settlement Sub-Classes are preliminarily enjoined, in either an individual or representative
17
     capacity, from filing, commencing, prosecuting, continuing, litigating, intervening in,
18
     participating in as class members or otherwise, or seeking to certify a class in, or organizing
19
     customers of Fitbit into a separate class of persons, as a purported class action (including by
20
     seeking to amend a pending complaint to include class allegations) in or receiving any benefits or
21
     other relief from, any other lawsuit, arbitration or administrative, regulatory or other proceeding
22
     or order in any jurisdiction, based on or relating to the claims and causes of action in, or the facts
23
     and circumstances relating to, this Action and/or the Released Claims as described in the
24
     Agreement.
25
            17.     The Parties are hereby authorized without further approval from the Court to agree
26
     upon such amendments or modifications of the Agreement and of all exhibits thereto as shall be
27

28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                              7
        Case 3:15-cv-02077-JD Document 275 Filed 12/17/18 Page 9 of 9



 1
     consistent in all respects with this Conditional Approval Order and do not limit the rights of Class
 2
     Members.
 3
            18.     Pursuant to the Agreement and Plaintiffs’ Unopposed Amended Motion for
 4
     Preliminary Approval (Dkt. No. 263), the Court issues the following schedule for the settlement
 5
     administration of the Agreement, based on the date of this Order granting the motion:
 6

 7              Event                             Days                             Date
      Preliminary Approval         N/A                                  December 17, 2018
 8    Order
      Class Notice Issue Date      75 days from Preliminary             March 1, 2019
 9                                 Approval Order
      Claims Deadline              90 days from Class Notice Issue      May 30, 2019
10                                 Date
      Exclusion deadline           90 days from Class Notice Issue      May 30, 2019
11                                 Date
      Objection Deadline           25 days prior to the Final           June 17, 2019
12                                 Approval Hearing
      Attorneys’ Fees Motion       35 days prior to the Objection       May 10, 2019
13    due                          Deadline
      Final Approval Hearing       Any date, as set by the Court,       July 11, 2019
14                                 after Objections and the Motion
                                   for Attorneys’ Fees and Costs are
15                                 fully briefed
      Attorneys’ Fees and Costs    Any date, as set by the Court,       August 1, 2019
16    Hearing                      after the Final Approval Hearing
      Effective Date               30 days after the issuance of the    TBD
17                                 Final Approval Order
18

19

20   Date: December 17, 2018                              ____________________________________
21                                                        JAMES DONATO
                                                          United States District Judge
22

23

24

25

26
27

28
     PLAINTIFFS’ [PROPOSED] PRELIMINARY APPROVAL ORDER
     Case No. 3:15-cv-2077
                                                                                                        8
